Citation Nr: 1108298	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-39 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bronchial asthma (asthma).  

2.  Entitlement to non-service connected disability pension benefits.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel








INTRODUCTION

The appellant had active service from May 7, 1974 to July 10, 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  That duty to assist includes "obtaining records in the custody of a Federal department or agency" such as "medical and other records from VA medical facilities."  38 C.F.R. § 3.159(c)(2).  

In an August 2008 statement, the appellant referenced receiving treatment from a VA facility in San Juan, and he asked VA to obtain these records.  A review of the appellant's claims file reveals that these records have not been obtained, and there is no record of the RO's attempting to obtain these records.  This claim must therefore be remanded in order that these records may be obtained and associated with the appellant's claims file.  

With respect to the appellant's claim for a non-service connected pension, the Board notes that the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service. 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2010). 

One way in which a veteran can meet that service requirement is if his active service occurred during a period of war and he was discharged or released from service for a service-connected disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3)(ii).

Here, the appellant's service treatment records show that he served during a period of war and he was separated from service on account of his asthma.  Though service connection has not been established for this condition, the appellant is actively seeking to reopen his claim for service connection for this disorder.  Accordingly, the issue of entitlement to a nonservice-connected pension is inextricably intertwined with the other issue on appeal.  Therefore, the Board finds that the appellant's claim for a nonservice-connected pension is not ripe for appellate review and must be remanded so that the two issues on appeal can be addressed simultaneously.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the appellant, appropriate attempts should be made to obtain copies of the appellant's treatment from VA facilities in San Juan.  

2.  The RO/AMC shall then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


